DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yersak [US 20180309166] in view Freeman [US 20090081883] and Elam [US 20150031157] and in view of Ahn [US 20070049054] and Sferlazzo [US 20100221426].
Claim 9: Yersak teaches a method for continuous thin film processing by atomic layer deposition [0044]; flowing a carrier gas over the substrate (stream of dry nitrogen) [0044]; performing a first atomic layer deposition cycle by: dispensing a first pulse of precursor A to an injector (TMA) [0044]; dispensing the first pulse of the precursor A from the injector into a laminar flow of carrier gas on the substrate (nitrogen, although Yersak does not explicitly teach a laminar flow, Yersak teaches moving the substrate at a slow movement, where one of ordinary skill in the art would have recognized that controlled slow movements would suggest a slower flower of gases to substrate; hence, creating situation with laminar gas flow)[0046], Yersak does suggest a slow movement during deposition overall [0046]; adsorbing the first pulse of precursor A with the substrate to form a plurality of reactive sites [0017; 0044-0047]; dispensing a first pulse of precursor B to an injector; dispensing the first pulse of the precursor b from the injector into a laminar flow of carrier gas on the substrate; reacting the first pulse of precursor b with the plurality of reactive sites to form a deposited thin film layer [0017; 0044-0047]. As for the limitation of comprising the steps of: moving a substrate along a substrate travel path from a first roll to a second roll, and the step of adsorbing or reacting to exhaustion. Freeman is provided. 
Freeman teaches traversing the substrate in horizontal manner by a substrate support or rollers from a first roll to a second roll [Fig. 1]. It would have been obvious to one of ordinary skill in the art to perform the method of Yersak using rollers to traverse the substrate since Freeman teaches this substrate support system is well known and operable for moving substrates in such a manner. Freeman also teaches ALD is advantageously self-terminating [0008]; therefore, it is well known in the art that ALD performs the steps of adsorbing or reaction to exhaustion or self-terminating. 
However, the prior art does not appear to teach the first pulse and second pulse are dispensed at a frequency of at least 5Hz and further wherein the first pulse is self-extinguishing and the second pulse is self-extinguishing. Elam is provided. 
Elam, directed to atomic layer deposition [abstract], teaches what conditions can be made to produce self-extinguishing pulse under ALD conditions [0031]. Although Elam does not explicitly teach the pulse rate is at least 5Hz, Elam does teach that by optimize or managing the velocity of the web and pressure to ensure that the self-extinguishing pulse conditions are met [0039]; therefore, it would have been obvious to one of ordinary skill in the art to optimize the pulsing of the precursors through routine experimentation by using the aforementioned parameters to achieve desired results. It would have been obvious to one of ordinary skill in the art to provide self-extinguishing pulses of the precursors in ALD so as to reducing purging time [0041] and eliminates stringent tight tolerances and cross-talk of the precursors in spatial ALD [0044]. Although Yersak teaches the dispensing the first pulse of precursor A as well as precursor B through a plurality of nozzles [Fig. 1]; however, the prior art does not appear to teach the plurality of precursor B injectors arranged in an alternating arrangement with the plurality of precursor A injectors with one more precursor B injector than precursor A injector. Ahn and Sferlazzo provided.
Ahn teaches that ALD formation include a number of sequences to provide elements of the compound, where a cycle may include a number of sequences for element A and a different number of sequences for element B [0037]. It would have been obvious to one of ordinary skill in the art to have different numbers of precursor A and precursor B, such as having one or more of precursor B than precursor A, so as to achieve a desired composition for the final film. Sferlazzo is relied upon for showing different number of injectors for a deposition head. Sferlazzo, directed to a web substrate atomic layer deposition [abstract], teaches a plurality of precursor injectors [Fig. 5], wherein the precursor injectors can have one more than another precursor injector [Fig. 3]. It would have been obvious to one of ordinary skill in the art that having a different number of injectors for different precursors is already known and in use in the deposition art. 
Claim 14: Yersak teaches the precursor A and precursor B are supplied to a plurality of nozzles therefore, other different nozzles other than the first nozzle that dispense precursors A and B can be considered as part of a second additional atomic layer cycle prior to complete of the first cycle. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yersak in view of Freeman and Elam and Ahn and Sferlazzo as applied to claim 9 above, and further in view of Yoon [US 20080261412].
Teachings of the prior art is aforementioned but does not appear to teach depositing at a rate of at least 20Hz. Yoon is provided.
Claim 11: Yoon teaches an ALD process [abstract], where it would be desirable to deposit from 1 cycle/s (or Hz) to about 100 cycles/s (Hz) or preferably 10-20 cycles/s (Hz) [0072]. It would have been obvious to one of ordinary skill in the art to provide the deposition range of at least 20Hz to increase throughput [Yoon, 0072].  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yersak in view of Freeman and Elam and Ahn and Sferlazzo as applied to claim 9 above, and further in view of Chen [US 20180158688].
Teachings of the prior art is aforementioned but in the case where the aforementioned teachings do not explicitly teach the limitation of performing a second additional atomic layer deposition cycle prior to completion of the first cycle. Chen is provided.
Claim 14: Chen teaches depending upon desired characteristics or properties, the number of cycles for a complete deposition cycle can be determined by a number of sub-cycles [0050]. It would have been obvious to one of ordinary skill in the art to provide a second sub-cycle using precursor A and precursor B prior to completion of the first cycle so as to achieve specific film properties. 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yersak in view Freeman and Elam and Ahn and Sferlazzo as applied to claim 9 above, and further in view of Ahmed [US 20130280918].
Teaching of the prior art is aforementioned, but does not appear to teach flowing the first and second precursors being injected from the same injector and temporal separate. Ahmed is provided.
Claim 18, Ahmed teaches the first and second precursors can either be dispersed from the same injector or multiple injectors in order to prevent mixing before reaching the substrate area. Although Ahmed does not explicitly teach temporal separate, since Ahmed teaches that the first and second gases can be dispersed from the same injector, while avoiding mixing before the substrate, it would have been obvious to one of ordinary skill in the art that the gases would have to be supplied at different times (temporal separate) in order to prevent premixing. It would have been obvious to one of ordinary skill in the art to use the same injectors for supplying the first and second precursors since Ahmed teaches this is a known and operable way of supplying gases to the substrate via ALD. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 9, 11-14, 18 have been considered but are moot because the new ground of rejection does not rely on the new reference applied in the rejection of record.

Conclusion
Claims 9, 14, 18 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sershen, US20120141676.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDY C LOUIE whose telephone number is (571)270-5353. The examiner can normally be reached Monday to Friday 1:00PM to 4:00PM PT.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on (571)272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MANDY C LOUIE/Primary Examiner, Art Unit 1715